DocuSign Envelope ID: 8FF8137D-01EF-42EF-B580-5DDB2C9877DB




    This Line of Credit and Accounts Receivable Management Agreement (“Agreement”)                (b) Any Holdback Account balance not otherwise applied as outlined above and in
    is made effective as of the date set forth below (the “Effective Date”), and is made          excess of the Minimum Holdback Account Balance (as defined below) shall be
    and entered into by and between Fresh Start Funding LLC, an Arizona limited liability         remitted to the Firm on a monthly basis (a “Supplemental Advance”). FSF shall
    company (“FSF”), and both:                                                                    perform a monthly analysis of the Holdback Account as of the final day of each
                                                                                                  calendar month and shall make a Supplemental Advance to the Firm in an amount
    Thomas McAvity                                                                                equal to the portion of any Holdback Account balance in excess of the Minimum
    and                                                                                           Holdback Account Balance. Such Supplemental Advance will be funded to the Firm
    North West Debt Relief PC                                                                     via ACH on or about the 15th day (or the next business day) of the following calendar
                                                                                                  month.
    (collectively, the “Firm”). FSF and the Firm are individually, a “party,” and collectively,   Notwithstanding anything herein to the contrary, upon the expiration or earlier
    the “parties.”                                                                                termination of the Term of this Agreement, the balance of the Holdback Account, if
                                             Recitals                                             any, shall be remitted to the Firm within thirty (30) days after all outstanding balances
    WHEREAS, FSF offers a suite of related services designed to facilitate consumer               of Approved Accounts have been fully collected or offset against the Holdback
    bankruptcy law firms offering payment terms to their chapter 7 clients, among which           Account.
    services are financing, accounts receivable management, payment processing,                   (c) The “Minimum Holdback Account Balance” shall be the greater of I) $3,000, or ii)
    accounting, credit reporting, education and training (the “FSF Program”);                     50% of the highest, monthly total of Approved Accounts in the trailing, six-calendar-
    WHEREAS, the Firm owns and operates a consumer bankruptcy law practice that                   month period. The Minimum Holdback Account Balance shall also be subject to
    provides chapter 7 legal services (the “Services”) to the Firm’s clients (each, a             adjustment by FSF based on historical delinquencies and other risk factors as
    “Client”), each of which enters into a post-petition fee agreement (a “Contract”) with        determined in FSF’s sole but reasonable discretion. For purposes of determining
    the Firm to pay a fixed fee for post-petition chapter 7 services;                             whether a Supplemental Advance is due to the Firm, the Holdback Amount associated
    WHEREAS, the Firm wishes to enroll in the Program and, in connection therewith, to            with an Approved Account shall not be included in determining the Holdback Account
    obtain financing from FSF;                                                                    balance until the 90th day after the date that a Contract is deemed an Approved
    WHEREAS, as part of the FSF Program, FSF desires to provide a line of credit (the “Line       Account by FSF.
    of Credit”) to the Firm secured by the Firm’s accounts receivable; and                        2.3. Adjustments to Initial Advance Rate and Holdback Funding Rate. If the
    WHEREAS, the Firm desires to make draws under the Line of Credit based on the                 delinquency rate under the Approved Accounts of the Firm is ever greater than 10%
    value of each Contract approved by FSF for a financing draw (each, an “Approved               as determined by FSF in its sole discretion, the 65% Initial Advance Rate will be
    Account”).                                                                                    reduced to 60% and the 10% Holdback Funding Rate will be increased to 15%. If the
    NOW, THEREFORE, in consideration of the foregoing preamble and recitals, which are            delinquency rate later improves and is again 10% or less, the Initial Advance Rate and
    incorporated in full in this Agreement, and the following covenants, promises,                Holdback Funding Rate will be changed back to 65% and 10% respectively.
    representations, and warranties, the receipt and sufficiency of which the parties             2.4. Onboarding Fee. The Firm shall pay to FSF a one-time set-up fee of ________ $0
    acknowledge and agree, the parties agree as follows:                                          for onboarding the Firm into the FSF system. If the Firm uploads its first Contract
                                            Agreement                                                                                                            $0
                                                                                                  within 30-days from the Effective Date, FSF will refund the ________     set-up fee to the
    1.      Financing. FSF shall extend the Line of Credit to the Firm in the initial amount      Firm.
    of $50,000.00, which amount may be increased by FSF at its sole discretion. The Line          2.5. Grant of Security Interest. The Firm shall grant to FSF a first and continuing lien
    of Credit will be further evidenced by a Line of Credit Note (the “Note”). FSF shall          and security interest in and to the Collateral (defined below) to secure the Firm’s
    make advances under this Line of Credit to Firm as provided below. FSF shall manage           Obligations (defined below).
    and collect payments directly from the Clients associated with Approved Accounts as           2.6. Calculation of Disbursements and Fees. The parties acknowledge and agree
    the Firm’s agent, and apply such payments to the Line of Credit, as provided in more          that their finance relationship under this Agreement does not constitute fee sharing
    detail below.                                                                                 for multiple reasons, including the fact that (i) the Firm’s payment obligations under
    2.      Line of Credit Advance. FSF shall make advances under the Line of Credit in           this loan are fully recourse, and (ii) although initial advances under the Line of Credit
    amounts equal to seventy-five percent (75%) of the post-petition fee associated with          are calculated based on the amount payable under each individual Approved Account,
    each Approved Account (the “Funding Advance”). The Firm will upload each Contract             the fees received by FSF for the services it provides pursuant to this Agreement are
    tendered to FSF as a potential Approved Account through the FSF online portal, and            not based upon the actual amounts paid by Clients or the performance of any
    once FSF approves the Contract it will be deemed an Approved Account. No Contract             individual Approved Account. Furthermore, the Holdback Account cross-defaults and
    shall qualify as an Approved Account unless the Contract meets the FSF underwriting           cross-collateralizes all Approved Accounts and therefore performing Approved
    requirements, which requirements are subject to modification by FSF in its sole               Accounts will contribute more than non-performing Approved Accounts to the fees
    discretion. The Funding Advance will be disbursed as follows:                                 paid to FSF.
    2.1. Initial Amount. Sixty-five percent (65%) (the “Initial Advance Rate”) of the             2.7. Services Provided by FSF. The parties acknowledge and agree that FSF’s fee
    total post-petition fee associated with an Approved Account shall be disbursed by FSF         under this Agreement is for all of the services provided pursuant to the FSF Program,
    to the Firm, typically within three (3) business days of FSF determining that a Contract      and not solely for the financing associated with the Line of Credit.
    is an Approved Account.                                                                       3.       Term. The initial term (“Initial Term”) of this Agreement will begin on the
    2.2. Holdback Amount. The remaining ten percent (10%) (the “Holdback Funding                  Effective Date and continue for a period of one year, unless earlier terminated in
    Rate”) of the total post-petition fee associated with an Approved Account (the                accordance with this Agreement. If this Agreement is not terminated during the
    “Holdback Amount”) will be credited to a holdback account (the “Holdback Account”)            Initial Term, this Agreement shall automatically renew for successive one-year periods
    as security for the performance of all Approved Accounts funded by FSF hereunder,             (each a “Renewal Term,” and together with the Initial Term, the “Term”).
    subject to the following provisions:                                                          4.       Termination. Lender’s obligation to advance funds under the Line of Credit
    (a) FSF may offset any delinquent payments and defaulted obligations associated with          may be terminated as follows: (a) as required by law; (b) by written agreement of the
    any Approved Account, including fees and collection costs, against the balance in the         parties; (c) upon the expiration of the then-existing Term pursuant to written notice
    Holdback Account. Any such amount offset against the Holdback Account shall                   delivered by either party to the other party at least 30 days prior to the expiration of
    become non-refundable to the Firm unless the associated Client later pays such                the then-existing Term; (d) ten (10) days after a non-breaching party has delivered
    amounts to FSF. FSF reserves the right to require the Firm to replenish the Holdback          written notice of a breach of this Agreement to the breaching party and such breach
    Account if the Holdback Account has an insufficient, vested balance to allow such             remains uncured; (e) immediately by FSF due to suspension, revocation or non-
    offsets.                                                                                      renewal of the Firm’s license, certification, accreditation or any other government
                                                                                                  authorization required for the Firm to provide its legal Services in compliance with all
DocuSign Envelope ID: 8FF8137D-01EF-42EF-B580-5DDB2C9877DB



    applicable laws and regulations; (f) immediately by FSF upon the breach of any                  under said defaulted Approved Account until FSF determines in its sole discretion that
    representation or warranty by the Firm; or (g) upon FSF determining that it’s risk of           such reasonable efforts are ineffective. If the Holdback Account has an insufficient
    further financing to the Firm is commercially unreasonable, in FSF’s sole but                   balance to offset the missed payments or defaulted contract, then FSF reserves the
    reasonable discretion.                                                                          right to provide the Firm with 10-days’ notice that the Firm must pay FSF the Account
    5.      Responsibilities of the Firm.                                                           Refund Amount defined below. In the event FSF makes such payment demand on the
    5.1. Standards. The Firm shall provide all of its Services to the Client (1) within a           Firm and the Firm fails to make such payment to FSF, then the Firm will be in default
    reasonable period following the effective date of the Contract, (2) in an ethical and           under this Agreement and FSF may pursue any all rights to collect the accounts
    competent manner, and (3) in accordance with all applicable laws and regulations and            receivable due under the Contract. In no event will FSF file a collection lawsuit
    generally accepted standards of legal practice and management in the relevant                   against a Client unless (i) the Law Firm is in default under this Agreement or the Note,
    community. The Firm agrees to use commercially reasonable efforts to maintain and               (ii) there are not sufficient funds in the Holdback Account to offset the amount owed
    demonstrate to FSF on reasonable written request by FSF throughout the Term of this             by such Client, and (iii) the Firm has withdrawn as counsel for such Client or
    Agreement, maintenance of, and compliance related to the following:                             completed the Firm’s work for such Client. Notwithstanding anything to the contrary
    (a) Applicable licensures governing the Firm’s business, in good standing, under                in this Agreement the Firm will retain sufficient control over the collection process to
    applicable state and federal law, which license has not been suspended, revoked or              satisfy its ethical responsibilities.
    restricted in any manner; and                                                                   5.5. Representations and Warranties. The Firm represents and warrants to FSF
    (b) Admission to all appropriate bars, courts and forums.                                       that: (a) the Collateral described below is owned by the Firm free and clear of all liens,
    5.2. Engagement Agreement. The Firm does hereby represent, warrant and                          encumbrances, levies, mortgages, pledges, or other claims (collectively, “Liens”) other
    covenant that: (a) the Contract for each Approved Account discloses to the Client the           than the first lien and security interest of FSF; (b) to the best of its knowledge after
    existence or potential existence of this Agreement; (b) Client has been provided an             due inquiry, the Firm has no notice of any claims, whether actual or threatened, in
    opportunity to ask the Firm questions regarding the collateral assignment or potential          connection with the Approved Accounts; (c) the Firm has not taken or received any
    collateral assignment of the account; (c) Client has acknowledged that the Firm has             payment, other than the Funding Advance, relating to the Approved Accounts; and (d)
    answered all such questions to Client’s satisfaction; (d) Client has explicitly consented       the Firm shall fully complete the Services contracted for in connection with the
    in writing to the Firm’s collateral assignment of the accounts receivable associated            Approved Account in accordance with the terms herein. These representations and
    with the Approved Account; (e) Client has explicitly consented in writing to the Firm’s         warranties are continuing in nature and will be deemed reaffirmed with each advance
    disclosure of certain Client information necessary for the underwriting, collection of          of funds under the Line of Credit.
    the accounts receivable and credit reporting, such as the Client’s name, social security        5.6. Account Refund. In the event of a breach by the Firm of any covenant,
    number, address, email and phone number together with a copy of the Contract,                   representation or warranty with respect to one or more Approved Accounts, then
    bank statements, pay stubs and payment authorization agreement (collectively, the               upon demand by FSF the Firm shall pay to FSF an amount equal to the uncollected
    “Client Information”), and in no event will such Client Information include time                balance of such Approved Account(s) (the “Account Refund Amount”) within 10-days
    entries, privileged communications between the Firm and Client, or any documents of             of FSF’s notice of such breach and demand for payment.
    the Client file other than the Contract, bank statements, pay stubs and payment                 5.7. Indemnity. The Firm shall defend, indemnify, and hold harmless FSF from and
    authorization agreement ; (f) Client has explicitly consented to being contacted by FSF         against any and all claims, causes of action, damages, fines, judgments, penalties,
    by telephone, email, mail and text messaging; (g) the Contract for each Approved                costs, liabilities, losses or expenses (including attorney’s fees), arising out of the
    Account contains disclosure language substantially similar to what is provided by FSF           Firm’s breach of any representation or warranty in this Agreement.
    to Firm as part of FSF’s recommended best practices; (h) the bifurcation of each case           5.8. Dismissed Cases. The Firm will immediately notify FSF of any dismissed case
    and collateral assignment of each Approved Account has been disclosed to the Court              relating to an Approved Account that is not reinstated within 10 days from the
    in the Rule 2016 Fee Disclosure in a manner substantially similar to what is provided           dismissal order being issued. In such event the Firm will pay FSF the Account Refund
    by FSF to Firm as part of FSF’s recommended best practices; (i) if the filing fee in a          Amount associated with such dismissed case within 10 days from demand by FSF for
    case is not paid and FSF makes an advance to Firm under the Line of Credit, then Firm           such payment.
    will promptly pay the filing fee for such case; and (j) with regard to any Client               5.9. Fee and Other Client Disputes. The Firm will remain responsible for handling
    consents or waivers of conflicts, the Clients have been fully informed and given an             any fee or other disputes with Clients, and such disputes will remain between the
    opportunity to seek legal advice regarding such consents and waivers. Failure to                Firm and Client. In the event the Firm reduces the amount owed by a Client under an
    comply with the foregoing representations and warranties or a breach of the                     Approved Account, FSF will offset such waived amount against the Holdback Account
    foregoing covenants constitutes a material default under this Agreement and will                and will not seek to collect such fees from the Client, but in such event, FSF’s fee
    likely violate applicable law and attorney ethical rules. The Firm acknowledges and             relating to such Approved Account shall not be reduced. If the Holdback Account
    agrees that FSF shall rely on the accuracy of the representations and warranties                does not have sufficient fees to cover the waived amount, then FSF reserves the right
    contained herein.                                                                               to make demand on the Firm to make payment to FSF in an amount sufficient to
    5.3. Payment Authorization and Cooperation. The Firm agrees to cause any Client                 increase the balance of the Holdback Account to an amount sufficient to cover the
    associated with an Approved Account to enter into and execute a mutually agreeable              waived amount in accordance with Section 2.2 above.
    payment authorization form. Furthermore, the Firm agrees that in the event that a               6.       Responsibilities of FSF.
    payment on an Approved Account is directed to the Firm, the Firm will immediately               6.1. Client Information. FSF will hold all Client Information confidential and shall
    notify FSF and will make arrangements to immediately forward collected amounts to               not share it with any third party, except a) as reasonably necessary to effect collection
    FSF, which obligation shall survive termination or expiration of this Agreement for any         of the account receivable associated with such Client; b) as required by law or lawful
    reason. Firm authorizes FSF to collect such sums from the Firm’s bank account by                order; and c) to report payment history in connection with FSF’s credit reporting
    ACH transfer.                                                                                   program. If FSF inadvertently receives documents of a Client not required under this
    5.4. Management and Collection of Approved Accounts. For so long as any                         Agreement or not consented to by a Client, FSF will promptly return such documents
    Obligations are outstanding, FSF shall manage and collect the payments under the                to the Firm or otherwise destroy such documents.
    Approved Accounts. The Firm shall cooperate with the management and collection by               6.2. No Interference. FSF shall not interfere with or influence the Firm regarding
    FSF of the Approved Accounts and authorizes FSF to modify payment terms, defer                  any decisions, legal advice or legal work the Firm makes or provides on behalf of the
    payments and take other steps as reasonably necessary to resolve delinquencies and              Client and its Services.
    defaults by Clients under the Approved Accounts. Notwithstanding anything herein to             6.3. Client Credit Reporting. FSF shall not report any payment information
    the contrary, in the event of any missed payment, uncollectable receivable or                   regarding a Client to any credit bureau unless the Client has consented to such
    defaulted Contract, FSF shall first offset the past due amounts against the Holdback            reporting in the payment authorization agreement. In the event that the Client elects
    Account, or if more than ninety (90) days of payments remain unpaid, offset the                 to have FSF report a Client’s payment history to any credit bureau and Client provides
    entire amount payable under the Approved Account against the Holdback Account.                  FSF with all necessary information for such reporting, including, but not limited to,
    Unless the Firm requests that FSF cease efforts to obtain payment for the defaulted             Client’s social security number, FSF shall report the same pursuant to credit reporting
    Approved Account, FSF will continue reasonable efforts to collect the amounts owed              laws and regulations as well as FSF’s internal reporting guidelines and schedules.



                                                                                                2
DocuSign Envelope ID: 8FF8137D-01EF-42EF-B580-5DDB2C9877DB



    6.4. Defense Guarantee. In the event the Firm is challenged by the US Trustee or a      expenses, including, attorneys’ fees, travel and lodging costs, costs of depositions,
    Bankruptcy Judge with regard to the legality or ethical propriety of chapter 7          expert witness fees, and court costs. These remedies are without limitation to other
    bifurcation, FSF will defend the Firm in accordance with FSF’s Defense Guarantee        rights and remedies available to a party under this Agreement, at law, or in equity.
    Policy described on the FSF website (the “Defense Policy”). The Firm understands        8.5. Grant of Security Interest. As security for the payment and performance of all
    that in order to qualify for the Defense Policy, the Firm must satisfy the “Attorney    the Firm’s obligations under this Agreement and the Note (the “Obligations”),
    Responsibilities” outlined in the Defense Policy, which responsibilities include withoutregardless of the manner in which or the time at which such obligations arose or shall
    limitation bifurcating the case correctly, making proper disclosures to the court,      arise, whether direct or indirect, alone or with others, or absolute or contingent, Firm
    obtaining informed consent from the debtor, and charging a reasonable fee for the       hereby grants to FSF a first and continuing lien and security interest in its accounts
    post-petition legal services. If a final non-appealable order is issued holding that    receivable of the Firm and all proceeds thereof, as well as in any balance of the
    bifurcation of Chapter 7 cases is not allowed under the Bankruptcy Code, FSF will       Holdback Account (the “Collateral”), whether or not delivered to or in the possession
    indemnify the Firm, in accordance with the Defense Policy against disgorgement of       or control of FSF or its agents, and whether now or hereafter owned or in existence.
    fees in an amount not to exceed $50,000.00.                                             The term "proceeds" includes whatever is receivable or received when Collateral or
    7.       Compliance Matters.                                                            proceeds are sold, collected, exchanged or otherwise disposed of, whether such
    7.1. Under no circumstances is the Firm’s attorney-client relationship with Client      disposition is voluntary or involuntary, and includes, without limitation, all rights to
    being transferred to FSF. The parties each acknowledge that FSF is not a law firm.      payment. The lien and security interest granted herein is irrevocable and shall remain
    Accordingly, there is no attorney-client relationship between the Firm’s Client and     in full force and effect until (a) all of the Firm’s Obligations have been paid in full and
    FSF, or between FSF and the Firm. The Firm will not provide any attorney-client         (b) the Note has been terminated by mutual written agreement of FSF and the Firm.
    privileged information to FSF.                                                          The Firm acknowledges and agrees that the Note is a revolving promissory note which
    7.2. The Firm is responsible for all attorney-client and ethical responsibilities       provides for borrowings and repayment throughout the term of the Note.
    relating to its Services with Clients, and FSF will not take any actions with respect to8.6. Remedies. Whenever a default has occurred and is continuing under this
    the Clients or Approved Accounts that the Firm cannot do directly. The Firm shall       Agreement or the Note, FSF may exercise from time to time any rights and remedies
    make all disclosures to Clients and the bankruptcy courts as required by applicable     available to it under the Uniform Commercial Code and any other applicable law in
    rules of professional conduct, court rules and controlling law. In addition, FSF will not
                                                                                            addition to, and not in lieu of, any rights and remedies expressly granted in this
    direct or control the Firm’s representation of any Client and will not control any fee  Agreement and the Note and all of FSF’s rights and remedies shall be cumulative and
    dispute between the Firm and a Client, including any refunds owed a Client in the       non-exclusive to the extent permitted by law. In particular, but not by way of
    event a Client terminates representation prior to the Firm’s completion of the post-    limitation of the foregoing, FSF, at its option, may, without notice, demand or legal
    petition work.                                                                          process of any kind: (a) without notice accelerate the maturity of any part or all of
    7.3. Although FSF strives to stay informed regarding applicable state and Federal       the Obligations and terminate any agreement for the granting of further credit to the
    case law, statutes and rules (including without limitation attorney ethics rules), FSF is
                                                                                            Firm; (b) sell Collateral at public or private sale; (c) transfer any Collateral into its own
    not a law firm and the Firm cannot rely on any information provided by FSF to the       name or that of its nominee; (d) retain Collateral in satisfaction of Obligations, with
    Firm or its attorneys and staff and the Firm agrees to conduct its own legal research   notice of such retention sent to the Firm as required by law; (e) notify any parties
    and analysis regarding bifurcation, collateral assignment of accounts receivables,      obligated on any Collateral consisting of accounts, instruments, chattel paper, choses
    outsourcing management of accounts receivable, financing as described in this           in action or the like to make payment to FSF and enforce collection of any Collateral;
    Agreement, and required disclosures in the jurisdiction(s) in which the Firm practices  (f) file any action or proceeding which FSF may deem necessary or appropriate to
    law.                                                                                    protect and preserve the right, title and interest of FSF in the Collateral; (g) require
    8.       Miscellaneous Provisions.                                                      the Firm to assemble and deliver any Collateral to FSF at a reasonably convenient
    8.1. Notice. Any notice required or permitted to be given hereunder shall be in         place designated by FSF; and (h) apply all sums received or collected from or on
    writing delivered in person by hand delivery, proof of delivery requested; mailed by    account of Collateral, including the proceeds of any sale thereof, to the payment of
    first class United States mail, certified or registered mail, return receipt requested, the costs and expenses incurred in preserving and enforcing rights of FSF, including,
    postage pre-paid; or sent by overnight courier, proof of delivery requested, charges    without limitation, reasonable attorneys' fees, and Obligations secured hereby in such
    prepaid, to FSF and the Firm at the addresses listed below, or at such other addresses  order and manner as FSF in its sole discretion determines.
    as FSF and the Firm may hereafter designate. All notices shall be deemed given on       8.7. No Waiver of Breach. Any waiver by a party hereto concerning a breach of any
    the date of delivery if delivered in person or two business days after such noticed is  provision of this Agreement will not operate or be construed as a waiver of such
    deposited in the United States mail, or the next day after the date deposited with an   provision at any other time or of any other provision hereof at any time. A waiver of
    overnight courier.                                                                      any provision in this Agreement must be in writing and signed by the party providing
                                                                                            the waiver.
         If to FSF:                        If to Firm:                                      8.8. Counterparts. This Agreement may be executed in one or more counterparts,
         Fresh Start Funding              North West Debt Relief PC                         may be executed by electronic signature, and may be exchanged by facsimile or
         1805 N Scottsdale Rd, Ste 100                                                      electronic transmission, each of which will be deemed an original for all purposes, but
         Tempe, Arizona 85281             14900        Interurban         Ave      S    Suite   265
                                                                                            all of which taken together will constitute one and the same document.
         Attn: Legal Department
                                          Seattle                WA         98168           8.9. Further Assurances. The parties agree to do all acts and to make, execute and
                                           Attn:
                                                  Thomas McAvity                            deliver such written instruments as will from time to time be reasonably required to
                                                                                            carry out the terms and provisions of this Agreement.
    8.2. Severability. If any provision of this Agreement is held invalid or unenforceable  8.10. Entire Agreement. This Agreement, together with the Note, contain the entire
    by any court of competent jurisdiction, such holding will not invalidate or render      agreement between the parties and shall supersede and replace any prior
    unenforceable any other provision hereof, and the parties shall agree upon a            agreements or understandings of the parties, whether oral or written, concerning the
    replacement provision for such invalid or unenforceable provision.                      subject matter hereof. If FSF and the Firm previously entered into a financing
    8.3. Assignment. The Firm may not assign its rights or duties herein without FSF’s      arrangement that provided for an assignment of any account receivables by the Firm
    prior written consent, and any assignment by Firm not approved by FSF will be null      to FSF, such account receivables are hereby assigned back to the Firm and Firm grants
    and void. FSF may convey, transfer, assign or pledge this Agreement and the Note.       to FSF a first and continuing lien and security interest in and to such account
    8.4. Governing Law, Venue, Attorney’s Fees. This Agreement shall be governed by,        receivable(s) in accordance with Section 8.5 above. Any terms not contained in this
    construed, and enforced in accordance with the laws of the State of Arizona. The        Agreement are not a part of this Agreement. Any change, addition, or amendment
    exclusive venue for any judicial action arising out of this Agreement shall be the      may only be made by written agreement executed by both parties. Any policy or
    federal and state courts of competent jurisdiction located in Phoenix, Arizona, and the statement of FSF referred to herein shall be construed to mean the most recent
    parties waive any objection that such forum is inconvenient. Subject to the             version then in effect at the time that the information or obligations contained in
    restrictions of Section 8.13 below, the prevailing party in any such action shall be    such statement or policy are implicated under this Agreement.
    entitled to collect from the non-prevailing party its reasonable costs, fees, and



                                                                                                3
DocuSign Envelope ID: 8FF8137D-01EF-42EF-B580-5DDB2C9877DB



    8.11. Confidentiality. The parties to this Agreement shall treat and maintain its             5.      Security. The repayment of and balance owed under this Note and the
    terms and contents as strictly confidential and will also treat as confidential any           performance of any of the Obligations hereunder, is collaterally secured by a first and
    information concerning the contents of this Agreement. Such information may only              continuing lien and security interest in and to the Collateral described in the Loan
                                                                                                  Agreement.
    be disclosed where such disclosure is expressly and specifically required, such as by a
                                                                                                  6.      Modification of Line of Credit Amount. Lender, in its sole discretion, may
    party’s employees who are on a “need-to-know” basis to perform a party’s                      increase or decrease the amount of this line of credit based on payment histories of
    obligations hereunder, by law or court order, or to persons who owe a duty of                 Approved Accounts, compliance of Borrower with the recommended best practices of
    confidentiality to the disclosing party, such as an accountant, banker, or attorney.          Lender, and other matters deemed relevant by Lender.
    Without limiting the foregoing, in no event may the Firm disclose this Agreement, any         7.      Maturity. This Note shall mature as provided in the Loan Agreement.
    terms of the relationship between the Firm and FSF or any forms provided by FSF to            8.      Representations and Warranties. Representations and Warranties of
    the Firm, to any proposed or actual bankruptcy finance or factoring company.                  Borrower.
                                                                                                  a.      No Breach. The execution and delivery of this Note will not conflict with or
    8.12. No Third-Party Beneficiaries. The provisions of this Agreement are for the sole
                                                                                                  constitute a material default under any material contracts or agreements to which the
    benefit of the parties hereto and their successors and permitted assigns, and they will       Borrower is a party or by which it is bound.
    not be construed as conferring any rights to any third party.                                 b.      Binding Obligation. This Note has been duly authorized by the Borrower and is
    8.13. Disclaimers. TO THE MAXIMUM EXTENT PERMITTED BY LAW, AND EXCEPT                         a valid and binding obligation of the Borrower, enforceable against the Borrower, in
    FOR A PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT, INDEMNITY                                 accordance with its terms.
    OBLIGATIONS (INCLUDING ATTORNEY’S FEES OBLIGATIONS), AND ATTORNEY’S FEES                      9.      Events of Default/Remedies.
                                                                                                  a.      Events of Default. Any one or more of the following events shall be an "Event
    TO ENFORCE THIS AGREEMENT: (A) IN NO EVENT WILL EITHER BE LIABLE FOR ANY
                                                                                                  of Default" hereunder: (i) a default or breach by Borrower under the Loan Agreement
    SPECIAL, INCIDENTAL, PUNITIVE, INDIRECT, EXEMPLARY OR CONSEQUENTIAL
                                                                                                  or this Note; (ii) Borrower shall become insolvent, or shall become unable to pay its
    DAMAGES WHATSOEVER (INCLUDING DAMAGES FOR LOSS OF PROFITS, WHETHER                            debts as they mature; or shall admit in writing its inability to pay its debts as they
    ARISING IN TORT, CONTRACT, OR ANY OTHER LEGAL THEORY, EVEN IF ADVISED OF                      mature; or shall make an assignment for the benefit of its creditors; or shall file or
    THE POSSIBILITY OF SUCH DAMAGES; AND, (B) A PARTY’S MAXIMUM CUMULATIVE                        commence or have filed or commenced against it any proceeding for any relief under
    LIABILITY FOR ANY CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL                    any bankruptcy or insolvency law or any law or laws relating to the relief of debtors,
    NOT EXCEED THE GREATER OF THE AMOUNT ACTUALLY PAID OR PAYABLE TO FIRM                         readjustment of indebtedness, reorganizations, compositions or extensions, or a
                                                                                                  receiver or trustee shall be appointed for the undersigned; or (iii) any representation
    UNDER APPROVED ACCOUNTS.
                                                                                                  or warranty made to the Lender by the Borrower herein is incorrect in any material
    8.14. Survival. The obligations of the Firm and FSF shall survive termination or              respect on the date such representation or warranty was made or the date any
    expiration of this Agreement, except that FSF’s agreement to make advances under              Approved Account is approved by Lender.
    the line of credit shall terminate upon termination or expiration of this Agreement.          b.      Remedies. Upon the occurrence of any Event of Default, Lender, at Lender's
                                                                                                  option, in addition to all other rights and remedies set forth in the Loan Agreement
    By adding your signature, you represent that you are authorized to enter into this            and available at law or in equity, all of which are cumulative, may declare all sums of
    contract on behalf of both                                                                    principal, fees and costs outstanding hereunder to be immediately due and payable
                                  North West Debt Relief PC                                       without presentment, demand, protest or notice of dishonor, all of which are
                                                                                                  expressly waived by Borrower, and Lender shall have no obligation to make any
    and yourself, and that both parties are bound hereto.                                         further extensions of credit, including without limitation any Funding Advance, to
                                                                                                  Borrower. Borrower shall pay to Lender immediately upon demand the full amount
    IN WITNESS WHEREOF the undersigned has executed this Agreement effective as of                of all costs and expenses, including reasonable attorneys' fees incurred by Lender in
    June 22, 2020
                .                                                                                 connection with the enforcement of Lender's right and/or the collection of any
                                                                                                  amounts which become due to Lender under this Note, whether or not legal
    Fresh Start Funding LLC                     Firm                                              proceedings are commenced.
                                                                                                  10.     Miscellaneous.
                                                                                                  a.      Notices. All notices, requests, demands and consents to be made hereunder
                                                                                                  to the parties hereto shall be made in accordance with the Loan Agreement.
                                                                                                  b.      No Waiver. The acceptance by Lender of any payment under this Note after
    ____________________________                ____________________________                      the date that such payment is due shall not constitute a waiver of the right to require
    Matthew R. Hartley                                                                            prompt payment when due of future or succeeding payments or to declare a default
                                                        Thomas McAvity
                                                                                                  as herein provided for any failure to so pay. The acceptance by Lender of the
                                                                                                  payment of a portion of any payment at any time that such payment is due and
                                                                                                  payable in its entirety shall neither cure nor excuse the default caused by the failure
                                      LINE OF CREDIT NOTE                                         to pay the whole of such installment and shall not constitute a waiver of Lender's
                                                                                                  right to require full payment when due of future or succeeding payments.
                                Made effective as of   June 22, 2020                              c.      Cost of Enforcement. If it becomes necessary for Lender to retain legal
                                                                                                  counsel for the enforcement of this Note or the Loan Agreement, Lender shall be
    For value received, both:                                                                     reimbursed immediately by Borrower for reasonably incurred attorneys' fees and
          Thomas McAvity                                                                          other costs and expenses, whether or not an action shall be instituted to enforce this
                                                                                                  Note. Borrower shall also reimburse Lender for all attorneys' fees and costs
    and                                                                                           reasonably incurred in the representation of Lender in any bankruptcy, insolvency,
          North West Debt Relief PC                                                               reorganization or other debtor-relief proceeding of or relating to Borrower. The
                                                                                                  obligations of Borrower under this paragraph shall be severable from the remainder
    (collectively, the “Borrower”) promise to pay to Fresh Start Funding LLC, an Arizona          of this Note and shall survive the entry of any judgment or other award entered in any
    limited liability company ("Lender"), or order, at 1805 North Scottsdale Road, Suite          proceedings relating to this Note.
    100, Tempe, Arizona 85281, or at such other place as Lender may from time to time             d.      Waiver by Borrower.           Borrower hereby waives diligence, demand,
    designate in writing, in lawful money of the United States, the principal sum not to          presentment, notice of non-payment, protest and notice of protest and expressly
    exceed Fifty Thousand Dollars ($50,000.00), or so much as may from time to time be            agrees that this Note or any payment hereunder may be extended from time to time,
    advanced by Lender to Borrower.                                                               and consent to the acceptance of security for this Note, all without in any way
    1.      Defined Terms. Defined terms used but not defined in this Line of Credit Note         affecting their liability, and waive the right to plead any and all statutes of limitations
    (“Note”) shall have the meaning set forth in that certain Line of Credit and Accounts         as a defense to any demand on this Note, or to any agreement to pay the same to the
    Receivable Management Agreement (the “Loan Agreement”) made between                           full extent permissible by law.
    Borrower and Lender in connection with this Note.                                             e.      Governing Law and Venue. This Note shall be governed by and construed
    2.      Advances. Advances under this Note shall be made as provided in the Loan              under the laws of the State of Arizona. Each party agrees that any litigation, claim or
    Agreement.                                                                                    lawsuit directly or indirectly arising out of or related to this Note shall be instituted
    3.      Payment. Payments will be made under this Note as provided in the Loan                exclusively in the courts, whether Federal or State, located in the County of Maricopa,
    Agreement.                                                                                    State of Arizona and nowhere else.
    4.      Application of Payments. Each payment made on this Note shall be credited             f.      Severability. Every provision hereof is intended to be severable. If any
    first to any fees or costs due, then the balance, if any, to the outstanding principal        provision of this Note is determined by a court of competent jurisdiction to be illegal,
    balance thereof, or in such other order as Lender shall decide in its sole discretion.


                                                                                              4
DocuSign Envelope ID: 8FF8137D-01EF-42EF-B580-5DDB2C9877DB


    invalid or unenforceable, such illegality, invalidity or unenforceability shall not affect
    the other provisions hereof, which shall remain binding and enforceable.
    g.      Maximum Interest. No interest shall accrue or be due and payable under this
    Note or the Loan Agreement. The parties hereto agree that the difference between
    the amounts advanced by Lender to Borrower under the Approved Accounts and i)
    the amounts collected by Lender under the Approved Accounts, offset by FSF against
    Borrower’s Holdback Account, and/or iii) required to be reimbursed by Borrower to
    FSF as an Account Refund Amount, do not constitute interest and are instead a fee for
    the services provided by Lender to Borrower under the FSF Program. All agreements
    between Borrower and Lender, now existing or hereafter arising, are hereby expressly
    limited so that in no event whatsoever shall the amount paid, or agreed to be paid, to
    Lender hereof for the use, forbearance or detention of money exceed the maximum
    amount permissible under applicable law. If from any circumstance whatsoever any
    such amount exceeds the limit of validity prescribed by law, then, ipso facto, the
    amount required to be paid shall be reduced to the limit of such validity, and if from
    any such circumstance Lender shall ever receive interest (under this Note or
    otherwise) an amount that would exceed the highest lawful rate, such amount as
    would otherwise be excessive interest shall be applied to the reduction of the
    principal amount owing hereunder and not to the payment of interest, or, to the
    extent it exceeds the unpaid balance of principal, shall be refunded to Borrower.
    h.      Successors Bound; Assignment. The terms of this Note shall apply to, inure to
    the benefit of, and bind all parties hereto, their heirs, legatees, devisees,
    administrators, executors, personal representatives, successors and assigns. As used
    herein the term "Borrower" shall include the undersigned and any other person or
    entity who may subsequently become liable for the payment hereof; provided,
    however, that the obligations of Borrower hereunder shall not be assignable. The
    term "Lender" shall include Lender as well as any other person or entity to whom this
    Note or any interest in this Note is conveyed, transferred or assigned (including,
    without limitation, any pledgee hereof).
    i.      Amendment. This Note shall not be changed or modified orally, but in each
    instance only by an instrument in writing signed by the party against which
    enforcement of such change, modification, or waiver is sought.

    By adding your signature, you represent that you are authorized to enter into this
    contract on behalf of both:
                                  North West Debt Relief PC
    and yourself, and that both parties are bound hereto.

    IN WITNESS WHEREOF the undersigned has executed this Agreement effective as of
    the date first set forth above.

    BORROWER:



    ____________________________________
                Thomas McAvity




                                                                                                 5
